Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Per Applicant’s Request for Continued Examination filed 7/25/22
Claims 71, 73-75, 77 and 80 have been amended.
Claims 1-70 and 82-89 have been canceled.
Claims 90-102 have been newly added.
Claims 71-81 and 90-102 are pending.

Examiner’s Amendment
Claim 97 has been amended.

Claims 71-81 and 90-102 are allowed.


Response to Arguments

I.	Applicant’s arguments, see Remarks filed 7/25/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore, the rejections of the pending claims have been withdrawn.


EXAMINER’S AMENDMENT
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Derek Midkiff on August 22, 2022.
Claim 97 (Examiner Amended): 	In line 7, between “used” and “a”, insert—as—.
					In line 10, between “used” and “a”, insert—as—.


REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance

III.	The prior art or record fails to teach neither singly nor in combination, the claimed limitations of the pending claims. As indicated in the previous action, claims 71-81 are allowed. Newly added independent claims 90 and 97 claim:
“A computerized method of operating a content delivery apparatus of a content distribution network, the computerized method comprising: causing delivery of digital content to a first computerized user device; determining a second computerized user device as being a target device for the delivery of the digital content, the determining of the second computerized user device as being the target device for the delivery of the digital content comprising: (i) identifying, based at least on first data relating to one or more events, of a plurality of computerized client devices associated with one or more users of the content distribution network; (ii) performing, based on the identifying and second data relating to availability of individual ones of the plurality of computerized client devices, at least one of generation or update of a data structure configured to reflect one or more priority schemes relating to at least one aspect of the computerized client devices; and (iii) selecting, based at least on the data structure, the second computerized user device as an optimized delivery platform for delivery of the digital content; and causing delivery of the digital content to the second computerized user device.” (Claim 90)

“Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus of a computerized apparatus, cause the computerized apparatus to: select a computerized client device of a plurality of computerized client device associated with one or more users of a content distribution network; determine whether the computerized client device is then-currently used as a delivery platform for delivery of digital content; execute computerized logic configure to at least, based on a determination that the computerized client device is not then-currently used as a delivery platform, cause an evaluation of the computerized client device to determine one or more capabilities thereof, and based on the evaluation, cause at least one of (i) a generation or (ii) an update of a data structure configured to indicate a priority level associated with the computerized client device relative to one or more other computerized client devices of the plurality of computerized client devices; and cause, based at least on the data structure, one of the plurality of computerized client devices to be used as the delivery platform for the delivery of the digital content.” (Claim 97)

These claim limitations, in conjunction with the optimized delivery platform features, are not explicitly disclosed or remotely suggested in the prior art of record. A review of the allowed claims, in view of the Examiner's remarks above, indicates that these claims are allowable over the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

V.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448